DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
	Claims 55-71 are pending and examiner on the merits.  The claims are directed to two closely similar methods of use directed to treatment of HIVAN with the claimed ET-1 antagonists, bearing some overlapping scope with the issued claims in parent U.S. Patent No. 10,866,249 (see obviousness double patenting rejection below), for which this application is a continuation thereof.

Reasons for Allowance in Parent, U.S. Patent No. 10,866,249
The following is an examiner’s statement of reasons for allowance (modified slightly here for context by the examiner), which would mirror that in parent U.S. Patent No. 10,866,249, as the underlying parameter (ET-1 levels directing treatment of HIVAN) was found allowable and therefore evaluating ‘associated’ biomarkers to ET-1 by extension would be equally as claimed here, pending traversal of the rejections/objection herein:
[ ] Weighing the totality of all the evidence of record, the invention as now claimed is not deemed to have been reasonably taught or suggested by the prior art of record at the time of filing.  Namely, the prior art of record [see in the instant application’s parent ‘249, incorporated herein by reference] was not found to reasonably teach or suggest the combined two steps which must be met a priori in an HIV positive subject in a need thereof with HIV-associated nephropathy (HIVAN), where said subject must display elevated levels of endothelin-1 (ET-1) versus an HIV positive control and display an ET-1 level of 4 pg/ml or more; and where met after those two comparison steps are carried out, an effective amount of one of the ET-1 antagonists claimed is then administered to the subject.  Where such is not met (e.g. the generally made mention of HIVAN and likewise none of the literature on HIVAN made mention of administering ET-1 antagonists for such.  Thus, while a general nexus may be made between the two, a more specific nexus is not found based on the prior art of record and totality of the evidence of record that would have guided one of ordinary skill in the art to the combined two steps required a priori administration as now claimed.  The prior art combination applied and traversed by amendment and arguments thereto remains the closet art of record.  Were the claims amended commensurate in scope with the parent, the instantly claimed invention would be in condition for allowance pending resolution of the rejections/objections herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 55-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of parent U.S. Patent No. 10,866,249.  Although the claims at issue are not identical, they are not patentably distinct from each other because the same underlying treatment method bridges both, though the scope is not identical, is based on identifying a subject in need of treatment for HIVAN based on a plasma marker and level (ET-1 prima facie obvious over parent ‘249.  However, the filing of a Terminal Disclaimer over ‘249 will overcome the rejection.

Claim Rejections - 35 USC § 112(a)(i)/(pre-AIA ) – Written Description
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


s 55-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
In this case:
 ET-1 ‘Associated’ Biomarkers (e.g. Claims 55 & 58, tied to Claim 56; see e.g. specification paras 11, 21-23 and 41)
With the exception of those ‘associated’ biomarkers to ET-1 expressly claimed and set forth in the specification, the specification and prior art do not provide clear guidance as to what other biomarkers are ‘associated’ with ET-1 and therefore in applicant’s possession relevant to the full scope of the genus of biomarkers that are to be measure.  The state of the art was not found to identify the ‘class’ of biomarkers ‘associated’ with ET-1.  Applicant may amend claim 56 into claim 55 to overcome this rejection, and likewise, amend claim 56 into independent claim 58. 
Threshold Level (e.g. Claim 58)

  Therefore, the full breadth of the claims are not presently deemed to have been in Applicant’s ‘possession’ and found to meet the written description provision of 35 U.S.C. §112. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112(a)(ii) – Scope of Enablement
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 55-71 are rejected under 35 U.S.C. 112, first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly 
The first paragraph of 35 U.S.C. 112 states, “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same...”.   The courts have interpreted this to mean that the specification must enable one skilled in the art to make and use the invention without undue experimentation.  The courts have further interpreted undue experimentation as requiring “ingenuity beyond that to be expected of one of ordinary skill in the art” (Fields v. Conover, 170 USPQ 276 (CCPA 1971)) or requiring an extended period of experimentation in the absence of sufficient direction or guidance (In re Colianni, 195 USPQ 150 (CCPA 1977)).  Additionally, the courts have determined that “... where a statement is, on its face, contrary to generally accepted scientific principles”, a rejection for failure to teach how to make and/or use is proper (In re Marzocchi, 169 USPQ 367 (CCPA 1971).   Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Colianni, 195 USPQ 150, 153 (CCPA 1977), have been clarified by the Board of Patent Appeals and Interferences in Ex parte Forman, 230 USPQ 546 (BPAI 1986), and are summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed Cir. 1988).  Among the factors are the nature of the invention, the state of the prior art, the predictability or lack thereof in the art, the amount of direction or guidance present,  the presence or absence of working examples, the breadth of the claims, and the quantity of experimentation needed.  

Applicants have reasonably demonstrated/disclosed and enabled that HIVAN may be diagnosed and then treated based on the outcome of comparing the level of the ET-1 to a control where such is found to be higher than 4 pg/ml.  However, the claims also encompass comparing the level of ‘any’ ET-1 associated biomarker to a threshold of that ‘associated’ biomarker (e.g. creatinine based on its threshold level) to diagnosis HIVAN and then implement treatment based thereon; which is clearly beyond the scope of the instantly disclosed/claimed invention.  Thus, the instant disclosure fails to meet the enablement requirement for the latter, for the following reasons:
	The state of the prior art and the predictability or lack thereof in the art:   The art teaches (see parent backdrop) that ET-1 levels are a biomarker that may be measured in those with HIVAN.  However, the art was not found to teach or suggest that ET-1 level comparison might 
	The amount of direction or guidance present and the presence or absence of working examples:   Enablement must be provided by the specification unless it is well known in the art.  In re Buchner 18 USPQ 2d 1331 (Fed. Cir. 1991).  The specification only describes being able to diagnosis HIVAN based on evaluation of the level for ET-1 (and when above 4 pg/ml specifically) and then treat based on that outcome, and provides no evidence that any other ‘associated’ ET-1 biomarker can diagnose the same and then determine whether treatment is needed or not for HIVAN.
	The breadth of the claims and the quantity of experimentation needed:  Given the breadth of the claims as to absent sufficient enabling teachings in the specification to overcome the teachings of unpredictability found in the art; it would require undue experimentation by one of skill in the art to be able to practice the invention commensurate in scope with the claims. Thus, while applicants have reasonably demonstrated/disclosed and enabled that HIVAN may be diagnosed and then treated based on the outcome of comparing the level of the ET-1 to a control where such is found to be higher than 4 pg/ml, the claims also encompass comparing the level of ‘any’ ET-1 associated biomarker to a threshold of that ‘associated’ biomarker (e.g. creatinine based on its threshold level) to diagnosis HIVAN and then implement treatment based thereon; which is clearly beyond the scope of the instantly disclosed/claimed invention.  
	To address this rejection applicant may amend the claims to diagnose and treat HIVAN based on e.g. ET-1, threshold level greater than 4 pg/ml, in line with the parent patent, where the parent patent did not per se claim ‘diagnose’, which would alter the scope therebetween (notwithstanding that a TD over the parent would still be required).

Claim Rejections - 35 USC § 112(b) (2)
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56 and 60-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 56, line 3, the phrase “, derivatives therefrom,” does not identify which preceding biomarkers such is referring (one or more or all)?  While this claim limitation will be interpreted as being directed to ‘known’ derivatives thereof within the art and acceptable, ‘what’ class of biomarkers is being referred to is unclear and thus the claim limitation is indefinite.
The term "about" in claims 60-61 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification was not found to provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Objections
Claim 58 is objected to because of the following informalities:  in line 4, the term --on-- should be inserted after “based”.  Appropriate correction is required.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY A AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on Monday-Thursday 8-630PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-0562.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654